Judgment, Supreme Court, New York County (Stanley Sklar, J.), entered on or about August 30, 1989, which dismissed petitioner’s application for an accident disability pension, unanimously affirmed, without costs.
Petitioner, a police officer, injured her ankle in a routine class exercise when she landed off balance. In denying petitioner’s application for accidental disability retirement benefits, it was within respondent’s purview to find that petitioner’s injury was not the result of an unexpected event and was thus not an "accident” within the meaning of the statute. (Matter of Lichtenstein v Board of Trustees, 57 NY2d 1010.) Concur—Sullivan, J. P., Milonas, Rosenberger, Wallach and Smith, JJ.